The defendants’ motion to dismiss the plaintiffs’ notice of petition for certification for appeal from the Court of Common Pleas in New Haven County is dismissed for the reason that, no petition for certification having been filed or granted, the matter is not pending in this court.
The motion by the defendants to dismiss the petition for certification for appeal from the Court of Common Pleas in New Haven County is denied.
George Greenstein, for the defendant Hamden Town Planning and Zoning Commission.
David Kotkin and Richard A. Dice, for the plaintiffs.
Argued October 4
decided October 4, 1972